


SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the “Agreement”) is
entered into by and between Dave Ginsburg (“Executive”) and Extreme Networks,
Inc. (the “Company”). This Agreement will become effective on the eighth day
after it is signed by Executive (the “Effective Date”), provided that Executive
has not revoked this Agreement (by email notice to aamadia@extremenetworks.com)
prior to that date.
FACTUAL RECITALS
This Agreement is entered into with respect to the following facts:
A.    Executive was previously employed by the Company as its Senior Vice
President of Marketing;
B.    Executive's employment with the Company was separated effective July 29,
2013; and
C.    It is the Company's desire to provide Executive with certain separation
benefits that he would not otherwise be entitled to receive upon his separation
from the Company, and to resolve any claims that Executive has or may have
against the Company.
Accordingly, Executive and the Company now agree as set forth below.
AGREEMENT
1.    Separation from Employment, Positions, and Offices. Executive hereby
confirms from the separation of his employment with the Company, and from all
positions and offices that he held with the Company effective as of July 29,
2013 (the “Separation Date”). Through and including the Separation Date,
Executive will assist Company in duties as requested by Company including but
not limited to transition assistance and Company will continue to verify and
confirm Executive's employment with the Company.
2.    Acknowledgment of Payment/Receipt of All Wages and Benefits. Except
payment expense reimbursements owed to him through the Separation Date,
Executive acknowledges that he has been paid in full all wages (including, but
not limited to, base salary, commissions, and accrued, unused paid time off),
and has received all benefits, that Executive earned during his employment with
the Company. Except payment for commissions through the Separation Date,
Executive understands and agrees that he is not entitled to, and shall not
receive, any further compensation or benefits from the Company except as set
forth below in Section 3 and Section 4 herein.
3.    Severance Payment. Subject to Executive's execution of this Agreement
(without revocation during the seven-day revocation period described below) and
compliance with the terms of this Agreement, the Company shall provide Executive
with a lump sum payment equal to $147,500 and six months of COBRA payments, less
applicable withholding, by no later than ten (10) days after the Effective Date
of this Agreement.




--------------------------------------------------------------------------------




4.    Acceleration of Vesting of Certain Stock. Subject to Executive's execution
of this Agreement (without revocation during the seven-day revocation period
described below) and compliance with the terms of this Agreement, the Company
shall accelerate the vesting of 25,000 shares of Executive PSU award number
016982 awarded as of February 2 , 2011, to vest on July 29, 2013 that would
otherwise have vested on September 8, 2013.
5.    General Release of Claims. As consideration for the severance amount
described in Section 3 and 4 herein, Executive and his successors release the
Company, its parents and subsidiaries, and each of those entities' respective
current and former shareholders, investors, directors, officers, employees,
agents, accountants, attorneys, tax advisors, insurers, legal successors and
assigns, of and from any and all claims, actions and causes of action, whether
now known or unknown, which Executive now has, or at any other time had, or
shall or may have against those released parties based upon or arising out of
any matter, cause, fact, thing, act or omission whatsoever occurring or existing
at any time up to and including the date on which Executive signs this
Agreement, including, but not limited to, any claims for breach of express or
implied contract, wrongful termination, constructive discharge, retaliation,
fraud, defamation, infliction of emotional distress or national origin, race,
age, sex, pregnancy, sexual orientation, disability or other discrimination or
harassment under the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the California Fair Employment
and Housing Act, or any other applicable law. Notwithstanding the above release
of claims, it is expressly understood that this release does not apply to, and
shall not be construed as, a waiver or release of any claims or rights that
cannot lawfully be released by private agreement. This release of claims shall
not affect Executive's existing indemnity rights from the Company (whether
pursuant to contract or statute, including, but not limited to, his indemnity
rights pursuant to California Labor Code section 2802), which rights shall
remain in full force and effect. In addition, the above release of claims, is
not intended to apply to or impact any continuing obligations the Company may
have related to Executive's 401(k).
6.    Civil Code Section 1542 Waiver. Executive acknowledges that he has read
section 1542 of the Civil Code of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed in Section 4 above.
7.    Agreement Not To Assist With Other Claims. Executive agrees that he shall
not, at any time in the future, encourage any current or former Company
employee, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its officers or
employees. Executive further agrees that he shall not, at any time in the
future, assist in any manner any current or former Company employee, or any
other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees. This Section shall not apply to the




--------------------------------------------------------------------------------




Executive's participation in any legal or administrative proceeding pursuant to
a duly-issued subpoena or other compulsory legal process.
8.    Prior Agreement and Return of Company Property. Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
proprietary rights, assignment of inventions, and/or confidentiality agreements
between the Company and Executive, a copy of each having been provided to
Executive at his request. To the extent that he has not already done so, by the
Resignation Date, Executive will promptly return to the Company, in good working
condition, all Company property and equipment that is in Executive's possession
or control, including, but not limited to, any PDAs, files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (whether in paper, electronic, or
other format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company.
9.    Non-Disparagement. Executive agrees that he will not make any disparaging
statements about the Company, or any of its services, products, officers,
employees, or directors, except to the extent that such statements are made
truthfully in response to a duly-issued subpoena or other compulsory legal
process.
10.    Non-Solicitation. Executive agrees that for a period of one year
following the Resignation Date, he will not, on behalf of himself or any other
person or entity, directly or indirectly solicit any employee of the Company to
terminate his/her employment with the Company.
11.    Section 409A Compliance. The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Internal Revenue Code (“Section 409A”). The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by the Executive on
compensation paid or provided to the Executive pursuant to this Agreement. In
the event that any compensation to be paid or provided to Executive pursuant to
this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax.
12.    Stock Options. Except as set forth in Section 4 herein, vesting of
Executive's option shares shall cease effective the Separation Date. Executive's
rights with respect to exercise the vested shares, all equity interest(s) shall
continue to be governed by and subject to the terms and conditions of the
Extreme Networks, Inc. Stock Option Agreement or any other applicable equity
plans/agreements.
13.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.
14.    Severability. If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will be
stricken from this Agreement, and the validity, legality, and enforceability of
the remainder of the Agreement




--------------------------------------------------------------------------------




shall not in any way be affected. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties and their respective successors,
assigns, heirs and personal representatives.
15.    Dispute Resolution. In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration in the
manner described in Executive's Offer Letter dated November 17, 2010 (the
“Employment Agreement”), a copy of which has been provided to Executive at his
request.
16.    Entire Agreement and Modification. This Agreement, along with any
agreements described herein, constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior negotiations
and agreements between the parties, whether written or oral, including the
Employment Agreement), which agreements are hereby terminated and of no further
legal force or effect. This Agreement may not be modified or amended except by a
document signed by an authorized officer of the Company and Executive.
EXECUTIVE ACKNOWLEDGES THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 5 AND 6) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS
AGREEMENT. EXECUTIVE UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS
AGREEMENT, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS
IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED.
EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY
AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE AMOUNT DESCRIBED IN SECTION 3,
WHICH HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE.




Dated: August 19, 2013
/s/ Dave Ginsberg
 
Dave Ginsburg
Dated: August 20, 2013




EXTREME NETWORKS, INC.




By: /s/ Gary Garber











